Exhibit 10.4 EXECUTION VERSION THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made as of the 25th day of April, 2016, by and between VIRGINIA HEALTHCARE CENTER, LLC , a Virginia limited liability company, having an address at c/o Gyrodyne, LLC, One Flowerfield, Suite 24, St. James, NY 11780, Attn: Peter Pitsiokos, Chief Operating Officer (“ Seller ”) and JAG ASSOCIATES, L.L.C. , a Virginia limited liability company, having an address 7717 Carlton Place, McLean, VA 22102, Attn: Ambrish Gupta, or its permitted assigns (“ Purchaser ”). R E C I T A L S: A.Purchaser and Seller entered into that certain Purchase and Sale Agreement dated as of February 4, 2016, as amended by that certain First Amendment to Purchase and Sale Agreement dated as of February 22, 2016, and that certain Second Amendment to Purchase and Sale Agreement dated as of April 8, 2016 (collectively, the “Agreement”) pursuant to which Seller agreed to sell to Purchaser, and Purchaser agreed to purchase from Seller, that certain Property (as defined in the Agreement) on the terms and conditions set forth therein. B.Seller and Purchaser desire to amend certain terms and conditions of the Agreement as hereinafter set forth. W I T N E S S E T H: NOW, THEREFORE, and in consideration of the foregoing recitals, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser, intending to be legally bound, do hereby agree, and amend the Agreement, as follows: 1. Purchase Price Adjustment . a.Section 3.1 of the Agreement is hereby amended to change the Purchase Price to Fourteen Million Fifteen Thousand and No/100 Dollars ($14,015,000.00). b.Purchaser acknowledges that Purchaser (i) has completed its evaluation of the Property; (ii) has decided to proceed to Closing; (iii) agrees that the Earnest Money Deposit is non-refundable, except as may be provided under Section 13.1 of the Agreement; (iv) shall accept the Property pursuant to Section 5.4 of the Agreement; and (v) agrees that the Three Hundred Thousand and No/100 Dollars ($300,000.00) reduction of the Purchase Price, as reflected in Section 1(a) of this Amendment, reflects the mutually agreed sum for Purchaser to address Property conditions to Purchaser’s satisfaction. 2.
